DETAILED ACTION
The following is a Notice of Allowance in response to the Examiner’s Amendment per telephonic interviews with Ross Alexander (Reg. No. 66,948) on 22 February 2021, 26 February 2021 and 1 March 2021 and e-mail communication on 24 February 2021.  Claims 1, 6, 7, 12, 13 and 18 have been amended.  Claims 5, 8 and 14 have been cancelled.  Claims 1-4, 6, 7, 9-13 and 15-18 remain pending in this application and are allowed.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed 16 December 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication (International Search Reports for International Patent Application Nos. PCT/US2012/045067, PCT/US2012/045114 and PCT/US2012/45096) or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

The information disclosure statement filed 16 December 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in e-mail communication on 24 February 2021 and interviews with Ross Alexander (Reg. No. 66,948) on 26 February 2021 and 1 March 2021.

The application has been amended as follows: 


Claims
1.  (Currently Amended)  A wireless control device operable for wireless communication, the wireless control device comprising: 
a processor configured to:
, wherein the second device comprises a radio-frequency identification (RFID) device; 
receive a load control command 
transmit the received load control command via a second wireless protocol to one or more load control devices to change an amount of power delivered to one or more respective electrical loads.

2.  (Previously Presented)  The wireless control device of claim 1, wherein the second wireless protocol is a radio frequency protocol.

3.  (Previously Presented)  The wireless control device of claim 2, wherein the second wireless protocol is a Wi-Fi protocol.

4.  (Previously Presented)  The wireless control device of claim 1, wherein the wireless control device is a mobile device.

5.  (Canceled) 

at least one load control device of the one or more load control devices comprises a 

7.  (Currently Amended)  A method performed by a wireless control device, the method comprising:
transmitting a serial number of the wireless control device to a second device via a nearfield communication (NFC) protocol, when the wireless control device is proximate to the second device, wherein the second device comprises a radio-frequency identification (RFID) device;
receiving a load control command 
transmitting the received load control command via a second wireless protocol to one or more load control devices to change an amount of power delivered to one or more respective electrical loads. 

8.  (Canceled) 

9.  (Previously Presented)  The method of claim 7, wherein the second wireless protocol is a radio frequency protocol.



11.  (Previously Presented)  The method of claim 7, wherein the wireless control device is a mobile device.

12.  (Currently Amended)  The method of claim 7, wherein at least one load control device of the one or more load control devices comprises a dimmer. 

13.  (Currently Amended)  A non-transient computer readable medium having stored thereon program instructions that, when executed by a processor of a wireless control device operable for wireless communication, cause the processor to:
transmit a serial number of the wireless control device to a second device via a near-field communication (NFC) protocol, when the wireless control device is proximate to the second device, wherein the second device comprises a radio-frequency identification (RFID) device;
receive a load control command 
transmit the received load control command via a second wireless protocol to one or more load control devices to change an amount of power delivered to one or more respective electrical loads.


15.  (Currently Amended)  The non-transient computer readable medium of claim [[14]] 13, wherein the second wireless protocol is a radio frequency protocol.

16.  (Previously Presented)  The non-transient computer readable medium of claim 13, wherein the second wireless protocol is a Wi-Fi protocol.

17.  (Previously Presented)  The non-transient computer readable medium of claim 13, wherein the wireless control device is a mobile device.

18.  (Currently Amended)  The non-transient computer readable medium of claim 13, wherein at least one load control device of the one or more load control devices comprises a 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Numerous U.S. Patent Publications, e.g. U.S. Patent Publication No. 2012/0322370 A1 discloses a NFC-enabled mobile communication terminal and a method of controlling the same; U.S. Patent Publication No. 2013/0030589 A1 discloses a wall-mounted dimmer switch that is operable to connect to the Internet via a wireless connection and to control a lighting load in response to messages received via the Internet; U.S. Patent Publication No. 2014/0375428 A1 discloses a system comprising a 


However, none of the prior art of record, alone or in combination, expressly or fairly suggest a wireless control device receiving a load control command from a radio-frequency identification (RFID) device in response to transmission of its serial number to the RFID; and the wireless control device subsequently transmitting the received load control command via a second protocol to one or more load control devices, wherein the load control command changes an amount of power delivered by the one or more load control devices to one or more respective electrical loads. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


The following references are cited to further show the state of the art with respect to home automation/network and lighting systems.

U.S. Patent Publication No. 2014/0167929 A1 discloses a method and apparatus for controlling groups of devices in a home network system

U.S. Patent Publication No. 2014/0191848 A1 discloses a system and method that utilizes near field communication to provide improved home automation control.

U.S. Patent Publication No. 2015/0130355 A1 discloses a user interface, for lighting related activities, via a device that is wearable on the user's head.

U.S. Patent Publication No. 2020/0367348 A1 discloses a load control system may include control devices for controlling power provided to an electrical load.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117